Name: Commission Regulation (EEC) No 2835/87 of 23 September 1987 amending Regulation (EEC) No 1705/87 on the opening of an invitation to tender for the refund for the export of durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 /8 Official Journal of the European Communities 24. 9 . 87 COMMISSION REGULATION (EEC) No 2835/87 of 23 September 1987 amending Regulation (EEC) No 1705/87 on the opening of an invitation to tender for the refund for the export of durum wheat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1705/87 (4) opened an invitation to tender for the refund for the export of durum wheat ; Whereas, in the present situation , it is appropriate to extend the period during which this invitation to tender remains open ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 1705/87 is hereby amended as follows : '3 . The invitation shall remain open until 17 December 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 159, 19 . 6 . 1987, p. 12 .